Name: Commission Regulation (EEC) No 1237/81 of 8 May 1981 re-establishing intervention buying-in of beef in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/8 Official Journal of the European Communities 9 . 5 . 81 COMMISSION REGULATION (EEC) No 1237/81 of 8 May 1981 re-establishing intervention buying-in of beef in the United Kingdom intervention buying-in for these qualities must recom ­ mence in accordance with Article 3 (2) of Regulation (EEC) No 898/81 (4), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying-in was suspended by Commission Regulations (EEC) No 301 /81 (2) and (EEC) No 645/81 (3 ) ; Whereas the market prices in the United Kingdom for 'Steers M and H' had returned to a level below the maximum buying price for these qualities ; whereas Buying-in by the intervention agency of the United Kingdom shall recommence on 11 May 1981 for the following qualities : United Kingdom : Steers M and H. Article 2 This Regulation shall enter into force on 11 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 26 . 6 . 1968 , p . 24 . (2) OJ No L 33, 5 . 2 . 1980, p . 20 . 3 ) OJ No L 68 , 13 . 3 . 1981 , p . 16 . (4) OJ No L 90, 4. 4. 1981 , p . 24.